Title: 1775. Sept. 28. Thursday.
From: Adams, John
To: 


       The Congress, and the Assembly of this Province were invited to make an Excursion upon Delaware River in the new Row Gallies built by the Committee of Safety of this Colony. About Ten in the Morning We all embarked. The Names of the Gallies are the Washington, the Effingham, the Franklin, the Dickenson, the Otter, the Bull Dog, and one more, whose Name I have forgot. We passed down the River by Glocester where the Vesseau de Frize are. These are Frames of Timber to be fill’d with Stones and sunk, in three Rowes, in the Channell.
       I went in the Bull Dog Captn. Alexander Commander. Mr. Hillegas, Mr. Owen Biddle, and Mr. Rittenhouse, and Capt. Faulkner Falconer were with me. Hillegas is one of our Continental Treasurers, is a great Musician—talks perpetually of the Forte and Piano, of Handell &c. and Songs and Tunes. He plays upon the Fiddle.
       Rittenhouse is a Mechannic, a Mathematician, a Philsosopher and an Astronomer.
       Biddle is said to be a great Mathematician. Both are Members of the American Philosophical Society. I mentioned Mr. Cranch to them for a Member.
       Our Intention was to have gone down to the Fort but the Winds and Tide being unfavourable We returned by the City and went up the River to Point no Point, a pretty Place. On our Return Dr. Rush, Dr. Zubly and Counciller Ross, Brother of George Ross, joined us.
       Ross is a Lawyer, of great Eloquence, and heretofore of extensive Practice. A great Tory, they say, but now begins to be converted. He said the Americans were making the noblest and firmest Resistance to Tyranny that ever was made by any People. The Acts were founded in Wrong, Injustice and Oppression. The great Town of Boston had been remarkably punished without being heard.
       Rittenhouse is a tall, slender Man, plain, soft, modest, no remarkable Depth, or thoughtfullness in his Face—yet cool, attentive, and clear.
      